CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #578/580 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated January 29, 2014 on the financial statements and financial highlights of the Semper MBS Total Return Fund, a series of Advisors Series Trust.Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 25, 2014
